COURT OF APPEALS OF VIRGINIA


              Present: Chief Judge Huff, Judges Russell and AtLee
UNPUBLISHED


              Argued at Richmond, Virginia


              ROBIN LEE ELLIOTT
                                                                              MEMORANDUM OPINION* BY
              v.      Record No. 0085-16-2                                   JUDGE WESLEY G. RUSSELL, JR.
                                                                                  DECEMBER 20, 2016
              BRYAN CURTIS WENDELL


                                   FROM THE CIRCUIT COURT OF POWHATAN COUNTY
                                                 Paul W. Cella, Judge

                                (Jerrell Williams; McGeorge Williams Law, LLC; Golightly
                                Mulligan & Morgan PLC, on briefs), for appellant. Appellant
                                submitting on briefs.

                                (Scott D. Cardani; Bowen Ten Cardani PC, on brief), for appellee.
                                Appellee submitting on brief.


                      Appellant mother appeals an order regarding child support. Although the order requires

              father to pay child support for their child, mother argues that the circuit court erred because it failed

              to include provisions in the order related to health care coverage and unreimbursed medical

              expenses. For the reasons that follow, we agree and remand the matter to the circuit court for

              further proceedings consistent with this opinion.

                                                         BACKGROUND

                      The parties are the parents of a minor child.1 Mother is unemployed and stays home to care

              for the child and a daughter from another relationship. The parties’ child suffers from serious




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                      1
                      The parties are not married to one another. As of the proceedings in the circuit court,
              mother was married to another.
medical issues and is dependent on regular wheelchair use. Mother’s daughter also has

considerable health needs.

        Pursuant to its authority under Code § 63.2-1903, the Department of Child Support

Enforcement, on October 14, 2014, entered an administrative support order directing father to pay

mother $318 a month in child support and provided for income withholding to satisfy the award.

The order required that mother provide health care coverage for the child. On November 12, 2014,

upon administrative review, the order was amended to relieve mother of the obligation to provide

health care coverage based on a determination that coverage was unavailable at a reasonable cost to

either party. The remaining provisions regarding child support payments were left in place.

        Pursuant to Code § 63.2-1943, mother filed a petition for appeal with the Juvenile and

Domestic Relations District Court of Powhatan County. After conducting a trial de novo, the

juvenile court ordered father to pay $398.70 a month in child support. The juvenile court found that

mother had health care coverage in place and ordered her to maintain that health and dental

coverage for the child. Finally, the juvenile court ordered that 60% of any unreimbursed medical

expenses were to be paid by father, with the remaining 40% paid by mother.

        The matter then was appealed to the circuit court. On August 11, 2015, consistent with

Code § 16.1-296(A), the circuit court conducted another de novo proceeding. It took evidence on

the parties’ income and expenses as well as mother’s need to spend considerable time at home to

care for her daughter. By letter opinion dated August 13, 2015, the court declined to impute income

to mother and determined father’s net income to be $1,948 per month. Based on these figures, the

court ordered father to pay $288 a month in child support. The letter opinion does not address

health care coverage or unreimbursed medical expenses.

        Mother filed a pleading styled as a “Motion to Review” in response to the circuit court’s

letter opinion. In it, she noted that the letter opinion did “not expressly address the key issues of

                                                  -2-
A) who is responsible to provide medical and dental insurance for the child, [and] B) the

apportionment of responsibility of medical and dental expenses . . . .” In response, the court issued

another letter opinion on October 21, 2015; it noted “the issues of health insurance and

unreimbursed medical bills were not presented [at the August 11, 2015 proceeding] in a manner that

was adequate . . . to make a decision on those items.” The court declined to adjust the amount of the

support award and indicated that it was remanding the matter to the juvenile court, stating that “if

[the parties] think that the issues of health insurance and unreimbursed medical bills can be litigated

there[, they] are free to do so on remand.”

        On December 14, 2015, the circuit court entered an order memorializing its rulings. With

respect to health care issues, the final order explicitly provided that “[t]he [c]ourt issues no order in

regard to health insurance[; and] the [c]ourt found no evidence in regard to unreimbursed medical

and dental expenses.” The order further notes that “unreimbursed medical costs are not addressed

in this order. The cost of health insurance for the child[] is not addressed in this order.

Responsibility to provide health care insurance coverage is not addressed in this order.”

        In endorsing the order, mother noted her objection, writing that

                1) This order fails to include “[a]n order for health care coverage
                . . . including the health insurance policy information”
                (§ 20-60.3(8)(a)), “[a] statement as to whether cash medical
                support, as defined in § 63.2-1900, is to be paid by or reimbursed
                to a party . . . and if such expenses are ordered, then the provisions
                governing how such payment is to be made,” (§ 20-60.3(8)(b));
                2) Although evidence of Plaintiffs cost of providing health care
                insurance coverage was provided to the Court, this order fails to
                include the cost of health care insurance coverage for the child in
                its calculation of the child support obligation; 3) The Court erred in
                not accepting Plaintiff’s offered evidence of prior unpaid and
                unreimbursed medical and dental expenses based upon the Court’s
                errant judicial notice that a prior order of another Court addressed
                the issue of prior unreimbursed medical and dental expenses;
                4) The Court erred in limiting its order and rulings to the issue of
                the parties’ income to the exclusion of the other issues (e.g.,
                unreimbursed medical and dental expenses of the child,
                responsibility to provide health insurance, and the cost of
                                                   -3-
               providing health care insurance coverage and the inclusion thereof
               in the child support calculation) that were before the Court and for
               which evidence thereof was presented to the Court; 5) In so
               limiting the Court’s rulings and order, the Court errantly relied
               upon Defendant’s counsel representation, and Plaintiffs counsel’s
               acknowledgement thereof, that the only unresolved issues before
               the Court were the parties’ income without also including the
               provisions of the other resolved issues (e.g., unreimbursed medical
               and dental expenses of the child, responsibility to provide health
               insurance, and the cost of providing health care insurance coverage
               and the inclusion thereof in the child support calculation) . . . .

       On appeal to this Court, appellant contends

               [t]he Circuit Court erred by failing to include in its Order the
               requisite “order for health care coverage, including the health
               insurance policy information, for dependent children pursuant to
               §§ 20-108.1 and 20-108.2 if available at reasonable cost as defined
               in § 63.2-1900, or a written statement that health care coverage is
               not available at a reasonable cost . . .”

and that
               [t]he Circuit Court erred by failing to include in its Order a
               statement as to whether cash medical support, as defined in
               Virginia Code [§] 63.2-1900, is to be paid by or reimbursed to a
               party and provisions governing how such payment is to be made, if
               such expenses had been ordered, as required by Virginia
               Code [§] 20-60.3(8)(b).

       We note that no transcripts were filed in the record in this case. Rather, the parties opted to

present a statement of facts. The proposed statement of facts offered by mother was objected to by

father and subsequently amended by the circuit court. According to the statement of facts, as

amended by the circuit court,

               the [c]ourt did not consider the cost of health insurance [] because
               [c]ounsel did not raise the issue, present evidence, or ask the
               [c]ourt to rule on it. All Ms. Elliott said from the stand is that her
               husband carried the health insurance, but [c]ounsel failed to adduce
               from his witness the amount her husband was paying and failed to
               ask the [c]ourt to consider that amount.

The amended statement of facts also provides that “[a]s to unreimbursed medical bills, there was

not a request to pay nor was there evidence as to the amount of unreimbursed medical bills. It

was simply not presented at trial and cannot be []considered.”
                                               -4-
                                              ANALYSIS2

        Appellant’s assignments of error involve the application of several statutes and thus her

appeal presents an issue of statutory interpretation, which is a question of law we review de novo.

Milot v. Milot, 64 Va. App. 132, 135, 765 S.E.2d 861, 862 (2014). “A primary rule of statutory

construction is that courts must look first to the language of the statute. If a statute is clear and

unambiguous, a court will give the statute its plain meaning.” Loudoun Cty. Dep’t of Soc. Servs. v.

Etzold, 245 Va. 80, 85, 425 S.E.2d 800, 802 (1993). “Generally, the words and phrases used in a

statute should be given their ordinary and usually accepted meaning unless a different intention is

fairly manifest.” Woolfolk v. Commonwealth, 18 Va. App. 840, 847, 447 S.E.2d 530, 534 (1994).

In addition, “every part of a statute is presumed to have some effect and no part will be considered

meaningless unless absolutely necessary.” Hubbard v. Henrico Ltd. P’shp., 255 Va. 335, 340, 497

S.E.2d 335, 338 (1998).

                                        I. Health Care Coverage

        Code § 20-60.3 provides, in pertinent part, that

                all orders directing the payment of child support . . . shall contain
                the following: . . .

                8. a. An order for health care coverage, including the health
                insurance policy information, for dependent children pursuant to
                §§ 20-108.1 and 20-108.2 if available at reasonable cost as defined


        2
          Father argues that mother failed to preserve her objections to the circuit court’s rulings
under Rule 5:25 (“No ruling of the trial court . . . will be considered as a basis for reversal unless
an objection was stated with reasonable certainty at the time of the ruling, except for good cause
shown or to enable this Court to attain the ends of justice.”). In support of his argument, he
relies on mother’s potential failure to present sufficient evidence for the court to have made
contrary rulings. This mistakenly conflates a matter of procedure, whether an issue was timely
and properly raised, with one of the merits of the case, i.e., whether the evidence (or lack thereof)
supports the court’s decisions. Because appellant timely brought the issues of whether the
subject health care provisions should have been included (as distinguished from the content of
those provisions), we find that appellant has not waived her assignments of error on appeal.
Furthermore, although substantially similar to our Rule 5A:18, Rule 5:25 applies to appeals in
the Supreme Court of Virginia, not this Court.
                                                 -5-
               in § 63.2-1900, or a written statement that health care coverage is
               not available at a reasonable cost as defined in such section . . . .

(Emphasis added). As defined in Code § 63.2-1900, “reasonable cost” for purposes of

maintaining health care coverage for dependent children, means that the coverage is

               available, in an amount not to exceed five percent of the parents’
               combined gross income, and accessible through employers, unions
               or other groups, or Department-sponsored health care coverage,
               without regard to service delivery mechanism; unless the court
               deems otherwise in the best interests of the child or by agreement
               of the parties.

       Code § 20-60.3 unambiguously provides that “all orders” of child support “shall contain”

a provision regarding health care coverage. “The word ‘shall’ is generally used in its mandatory

sense.” City of Waynesboro v. Harter, 222 Va. 564, 566, 281 S.E.2d 911, 913 (1981) (citing

Schmidt v. City of Richmond, 206 Va. 211, 218, 142 S.E.2d 573, 578 (1965)). “In ascertaining

whether the legislature intended the word ‘shall,’ used in the statute, to be primarily mandatory

in its effect or merely directory, the court will consider the subject matter and context.” Andrews

v. Shepherd, 201 Va. 412, 414, 111 S.E.2d 279, 282 (1959) (citing Pettus v. Hendricks, 113 Va.

326, 330, 74 S.E. 191, 193 (1912)).

       Here, we find no reason to depart from the usual construction of “shall” as a mandatory

term. In addition to according “shall” its commonly understood meaning, such an interpretation

comports with the General Assembly’s policy choices regarding the protection of children. See

Code § 20-61 (establishing neglect of a child as a misdemeanor); Code § 63.2-100 (defining

“abused or neglected child” as a child “[w]hose parents or other person responsible for his care

neglects or refuses to provide care necessary for his health”); see also Featherstone v. Brooks,

220 Va. 443, 448, 258 S.E.2d 513, 516 (1979) (“Both parents of a child owe that child a duty of

support during minority.”); accord Bennett v. Va. Dep’t of Social Servs., 22 Va. App. 684, 691,

472 S.E.2d 668, 672 (1996). This policy preference extends to the provision of health care


                                                -6-
coverage when the courts of the Commonwealth are involved in ordering support. See Code

§§ 20-60.3(8)(a) and 20-108.2(E). Thus, unless the statutory exception discussed below applies,

every child support order issued by a circuit court must contain provisions delineating how

health care coverage will be provided for the child.

       Contrary to the circuit court’s analysis, we previously have held that an absence of

evidence does not negate a court’s statutory responsibility to ensure that a dependent child’s

health care needs are met by making provisions for the same in an order of support. Zubricki v.

Motter, 12 Va. App. 999, 1002, 406 S.E.2d 672, 674 (1991); see also Whitney v. Whitney,

No. 2192-06-2, 2007 Va. App. LEXIS 203, at *14 (Va. Ct. App. May 15, 2007) (“[H]ealth care

coverage is required in an order for support . . . .”).3 In Zubricki, we found “no merit” in a

father’s argument that a trial “court erred in ordering him to pay health insurance or health

expenses without any evidence as to their cost.” 12 Va. App. at 1002, 406 S.E.2d at 674. Noting

that a “court is not required under the statute to determine the amount of coverage that will be

necessary as there is no way for the court to predict the costs,” we nonetheless recognized that

“[u]nder Code § 20-60.3, a child support order must contain a provision for health care

coverage.” Id. (emphasis added). Accordingly, the circuit court erred in failing to include such a

provision in this case.4



       3
         Unpublished opinions of this Court, while having no precedential value, are
nevertheless persuasive authority. Otey v. Commonwealth, 61 Va. App. 346, 351 n.3, 735
S.E.2d 255, 258 n.3 (2012).
       4
         Any absence of evidence merely prevented the circuit court from including the
(unknown) costs of any ordered coverage in its calculation of the amount of monthly support
when it applied the statutory child support guidelines. If found responsible for providing the
coverage, father then would have had the burden to show the costs in order for the expense to be
taken into account when establishing his support obligation. See Code § 20-108.2(G) and (E);
see also Eisert v. Eisert, No. 2990-06-4, 2008 Va. App. LEXIS 134 (Va. Ct. App. Mar. 18,
2008); Watts v. Watts, No. 2426-93-2, 1994 Va. App. LEXIS 696 (Va. Ct. App. Nov. 29, 1994).
The calculation of support is not before us.
                                                -7-
         The sole statutory exception to the requirement that health care coverage be addressed in

a child support order is when there is a showing that coverage is not available at “reasonable

cost.”5 Absent such a showing, the order must contain a provision for health care coverage.

Here, the absence of sufficient evidence prevented the circuit court from finding that the

exception applied. In the absence of such evidence, the default rule is that “a child support order

must contain a provision for health care coverage.” Id. (emphasis added). Accordingly, the

circuit court erred when it failed to include a provision regarding health care coverage in the

order.

                                     II. Cash Medical Support

         Pursuant to Code § 20-60.3(8)(b), child support orders also “shall include”

                [a] statement as to whether cash medical support, as defined in
                § 63.2-1900, is to be paid by or reimbursed to a party pursuant to
                subsections D and G of § 20-108.2, and if such expenses are
                ordered, then the provisions governing how such payment is to be
                made[.]

“‘Cash medical support’ means the proportional amount the court or the Department shall order

both parents to pay toward reasonable and necessary unreimbursed medical or dental expenses

pursuant to subsection D of § 20-108.2.” Code § 63.2-1900.

         Once again, we find no reason to depart from the usual construction of “shall” as a

mandatory term. Accordingly, it was error for the circuit court not to include a provision

regarding how the child’s unreimbursed medical expenses would be divided between the parents.

         The absence of evidence of unreimbursed medical expenses incurred in the past did not

prevent the circuit court from complying with the statutory requirement. Code § 20-108.2(D)

provides,


         5
         When a court does conclude from the evidence that no coverage at a reasonable cost is
available, the court still must include a written statement to that effect in the order. No such
statement was included in the circuit court’s order in this case.
                                                 -8-
               Except for good cause shown or the agreement of the parties, in
               addition to any other child support obligations established pursuant
               to this section, any child support order shall provide that the
               parents pay in proportion to their gross incomes, as used for
               calculating the monthly support obligation, any reasonable and
               necessary unreimbursed medical or dental expenses. The method
               of payment of those expenses shall be contained in the support
               order. Each parent shall pay his respective share of expenses as
               those expenses are incurred. Any amount paid under this
               subsection shall not be adjusted by, nor added to, the child support
               calculated in accordance with subsection G. . . .

(Emphasis added). Subsection G affords a noncustodial parent credit for payments towards

health care coverage, but otherwise simply provides that “[u]nreimbursed medical and dental

expenses shall be calculated and allocated in accordance with subsection D.”

       Code § 20-108.2(D) thus establishes a default method by which a minor child’s

uncovered medical expenses are to be allocated between the parties. Absent “good cause shown

or the agreement of the parties,” “the parents pay in proportion to their gross incomes.” The only

evidence needed to determine the relative amounts each party is responsible for is the parties’

gross incomes. Here, the trial judge noted that the only evidence presented related to incomes

and it was able to calculate a support award based on that evidence. Pursuant to Code

§ 20-108.2(D), the resulting support order “shall provide” that the parents pay according to the

determined proportions. No further evidence was necessary to establish how future

unreimbursed expenses would be allocated, and accordingly, we find that the circuit court erred

in not including the required provision in its order.6 Cf. O’Reilly v. O’Reilly, No. 0625-15-4,

2016 Va. App. LEXIS 176, at *5 (Va. Ct. App. May 31, 2016) (holding “the trial court did not

err by following the statutory language [of Code § 20-108.2(D)] and including in the final decree


       6
          The lack of evidence regarding past unreimbursed medical expenses did prevent the
circuit court from ordering one of the parties to reimburse the other for expenses previously
incurred. However, a child support order does not only deal with expenses already incurred; it
also dictates how future expenses will be addressed.

                                               -9-
the division of the children’s uninsured medical expenses according to the parties’ gross income

percentages”).

                                          CONCLUSION

       Because we agree with appellant that the applicable statutory language requires child

support orders to contain provisions regarding health care coverage and unreimbursed medical

expenses, we remand the matter to the circuit court for further proceedings consistent with this

opinion.

                                                                           Reversed and remanded.




                                                - 10 -